                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JACOB ADAM YODER, # 291151,                    )
                                               )
      Petitioner,                              )
                                               )
      v.                                       )    Case No. 2:19cv839-WHA
                                               )             [WO]
PHYLLIS MORGAN, et al.,                        )
                                               )
      Respondents.                             )

                                       ORDER

      On November 4, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 3.) Upon an independent review of the record

and upon consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. # 3) is ADOPTED; and

      (2) This case is TRANSFERRED to the United States District Court for the

Northern District of Alabama pursuant to the provisions of 28 U.S.C. § 2241(d).

      DONE this 2nd day of December, 2019.


                             /s/ W. Harold Albritton
                           W. HAROLD ALBRITTON
                           SENIOR UNITED STATES DISTRICT JUDGE
